3923 West Sixth Street, Suite 312 Los Angeles, California 90020 (213)381-6627 office (213)381-6616 fax January 6, 2014 Jennifer Thompson Accounting Branch Chief United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Your Letter(s) Dated December 26, 2013 (the “Comment Letter”) Regarding Umax Group Corp. (File No. 333-174334) Item 4.01 Form 8-K/A Filed November 22, 2013 Dear Ms. Thompson: Umax Group Corp. (the “Company”, “we” or “our”) takes very seriously its responsibilities regarding the accuracy and completeness of the disclosures contained in its public filings. We appreciate the Staff’s comments as well as the opportunity this review process provides to improve the content of our public filings. This letter is in response to the comment letter dated December 26, 2013. Item 4.01 8-K/A Filed December 24, 2013 1.
